                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

 ROBYN G. EDWARDS and MIKKI                 *
 ADAMS                                      *
                    PLAINTIFFS              *
                                            *
 V.                                         *             CASE NO. 4:15CV00571 SWW
                                            *
                                            *
 GENE SALTER PROPERTIES                     *
                  DEFENDANT                 *
                                            *
                                            *

                                     JUDGMENT

      Consistent with the Findings of Fact and Conclusions of Law entered on this day,

it is CONSIDERED, ORDERED, and ADJUDGED that judgment is entered in Plaintiffs’

favor. IT IS FURTHER ORDERED and ADJUDGED that Plaintiffs recover damages in

the amount of $1,380, with post-judgment interest from the date of this judgment until

paid at the rate of 2.02% per annum as provided by law.

      IT IS SO ORDERED THIS 27th DAY OF JUNE, 2019.

                                                /s/Susan Webber Wright
                                                UNITED STATES DISTRICT JUDGE
